IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 394 EAL 2021
                                                  :
                      Respondent                  :
                                                  : Petition for Allowance of Appeal
                                                  : from the Order of the Superior Court
               v.                                 :
                                                  :
                                                  :
 DONTEZ PERRIN,                                   :
                                                  :
                      Petitioner                  :


                                          ORDER



PER CURIAM

       AND NOW, this 25th day of January, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as rephrased, is as follows:

       Did the trial court abuse its discretion in refusing to accept the parties’
       stipulations regarding the credibility of witnesses?

The Prothonotary is directed to provide a copy of this order to the Attorney General, who

is invited to participate in this appeal as amicus curiae.